Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.

2.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

3.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

4.) Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

5.) Claim Rejections - 35 USC § 112
i.) 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Newly amended independent claim 1 recites “a control unit configured to switch between a first mode, in which a subject displayed on a viewpoint region, which is a region viewed by a user, is selected, and a second mode, in which the subject is not selected, on a basis of the viewpoint region and a feature amount relating to the picked up image”. Newly amended independent claims 20 and 21 similarly recite “controlling to switch between a first mode, in which a subject displayed on a viewpoint region, which is a region viewed by a user, is selected, and a second mode, in which the subject is not selected, on a basis of the viewpoint region and a feature amount relating to the picked up image.” Upon further review of the specification, the underlined limitations are not taught. In the Remarks filed on 12/22/21, the Applicant does not point to any specific figures or areas in the specification but instead mentions that “Support for the amendments to the claims and new claims can be found throughout the originally filed specification, claims and drawing figures”. However, the language of the selection of a region viewed by a user is not taught. 

Regarding dependent claims 2-19 and 22-26, the claims depend either directly or indirectly from claim 1, and thus inherit all the limitations of independent claim 1. Based
on their dependence and the foregoing rejection to claim 1, claims 2-19 and 22-26 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

[No prior-art was found for dependent claims 4-5, 7-13 and 18 as presently written]. 

ii.) 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to independent Claims 1 and 20-21, it is unclear as to what is meant by “a control unit configured to switch between a first mode, in which a subject displayed on a viewpoint region, which is a region viewed by a user, is selected, and a second mode, in which the subject is not selected on a basis of the viewpoint region and a feature amount relating to the picked up image.” How is a region viewed by a user and selected while a control unit switches between a first and second mode? It is further unclear as to what specifically is meant by a second mode in which the subject is not selected on a basis of the viewpoint region and a feature amount relating to the picked up image. What does the claim mean by select? 


Regarding dependent claims 2-19 and 22-26, the claims depend either directly or indirectly from claim 1, and thus inherit all the limitations of independent claim 1. Based
on their dependence and the foregoing rejection to claim 1, claims 2-19 and 22-26 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.


[No prior-art was found for dependent claims 4-5, 7-13 and 18 as presently written]. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.) Claim(s) 1-2, 6, 14-17 and 19-26 is/are rejected under 35 U.S.C. 102 (a1) (a2) as being anticipated by Yoneyama (US Pub No.: 2016/0110604A1).

In regard to Claim 1, Yoneyama discloses an image pickup control device (Imaging device with tracking apparatus, Figure 1; Abstract; Paragraphs 0011, 0038), comprising:
at least one memory and at least one processor (See processor/CPU and memory, Paragraphs 0051, 0054-0056) which function as:
a first obtainment unit configured to obtain a picked-up image (Imaging element 114 and imaging element IF circuit 116 function as an imaging unit along with the photographic optical system 102 in picking up an image, Paragraphs 0042-0043; Figure 1);
a control unit (System controller 130, Figure 1 and Paragraph 0055) configured to switch between a first mode, in which a subject displayed on a viewpoint region, which is a region viewed by a user, is selected (The tracking subject A is set/selected as a tracking subject and it is possible to track the tracking subject A using focus detection information for a focus detection area C, Paragraph 0098 and Figure 13A), and a second mode, in which the subject is not selected, on a basis of the viewpoint region and a feature amount (face of a subject) relating to the picked up image (In a mode where the tracking subject A is obstructed by obstacle D, the focus detection information to be obtained in the focus detection area C is not the focus detection information for the tracking subject A but the focus detection information for the obstacle D, Figures 13B-13C, 16-17; Paragraphs 0098, 0101-0104; Claim 1). 

Regarding Claim 2, Yoneyama discloses the image pickup control device according to claim 1, wherein 
the control unit is further configured to operate in the first mode in a case where the subject displayed on the viewpoint region is determined to be continuously a first subject based on the viewpoint region and the feature amount (The subject A, while being tracked in a first mode is displayed on a viewpoint region and is continuously tracked based on the viewpoint and feature amount. For instance if it is determined that the pattern of the face can be fully detected and the tracking subject has reappeared from behind the obstructing object, in this instance, the tracking position is updated to the reappearance position of the tracking subject A. Therefore, the tracking process of the tracking subject A can be continued, Figures 13a-18; Paragraphs 0098-0104); and 
the control unit is further configured to operate in the second mode in a case where the subject displayed on the viewpoint region is determined to have -2-Amendment for Application No.: 17/318835 Attorney Docket: 10209050US01changed from the first subject to a second subject based on the viewpoint region and the feature amount (In a second mode, while the viewpoint is changed as a result of the subject being obstructed by a second subject, the viewpoint is changed to the second subject (focus on region with obstacle D), Figures 13A-18; Paragraphs 0098-0104). 
 


With regard to Claim 6, Yoneyama discloses the image pickup control device according to claim 1, wherein the feature amount includes a distance between the subject displayed on the viewpoint region and the image pickup unit (A subject distance is calculated on the basis of the defocus amount detected in phase difference detection pixels may be used for the tracking processing and for the detection of the obstacle, Paragraphs 0057, 0065, 0100). 


Regarding Claim 14, Yoneyama discloses the image pickup control device according to claim 6, wherein the picked-up image includes a phase difference image; and the distance is obtained on a basis of the phase difference image (A pixel output from the focus detection pixel 4a is an a-pixel output, and a pixel output from the focus detection pixel 4b is a b-pixel output. FIG. 4 shows an example of the pixel outputs from the focus detection pixels. In FIG. 4, the a-pixel output which is an output of the pixels 4a1 to 4a3 is denoted by Da, and the b-pixel output which is an output of the pixels 4b1 to 4b3 is denoted by Db. As shown in FIG. 4, a phase difference f is generated between the a-pixel output Da and the b-pixel output Db in the arrangement direction of the pixels. This phase difference f corresponds to a defocus amount of the photographic optical system 102, and the photographic optical system 102 can be brought into focus by calculating the defocus amount, Paragraphs 0049-0050; Figures 2-4). 

In regard to Claim 15, Yoneyama discloses the image pickup control device according to claim 6, further comprising a distance sensor that measures the distance (The system controller functions as a distance sensor that calculates the distance on the basis of the defocus amount detected in phase difference detection pixels may be used for the tracking processing and for the detection of the obstacle, Figure 1; Paragraphs 0065, 0072-0081).  

Regarding Claim 16, Yoneyama discloses the image pickup control device according to claim 1, wherein the feature amount includes at least one of texture information and color information on an image displayed in the viewpoint region in the picked-up image (The tracking processing circuit 1306 performs a tracking process to search for the tracking subject by using color information in the image data, Paragraph 0062). 

In regard to Claim 17, Yoneyama discloses the image pickup control device according to claim 1, wherein the feature amount includes a subject region which is a region on which a specific subject is displayed in the display (See region where face of subject is displayed, Figures 13a-18); and -5-Amendment for Application No.: 17/318835 Attorney Docket: 10209050US01the control unit is further configured to switch between the first mode and the second mode on a basis of a degree of matching between the viewpoint region and the subject region (In the obstructing detection process, whether an absolute difference value between the focus detection information at the present tracking position and the standard focus detection information is higher than a threshold is determined. When the tracking position (the center of the face) is obstructed as in FIG. 16, the focus detection information at the tracking position indicates a distance shorter than the distance to be originally obtained. In this instance, it is detected that the difference between the focus detection information at the tracking position and the standard focus detection information is higher than the threshold, that is, the tracking subject A is obstructed. If the obstructing of the tracking subject A is detected, the obstructing area detection process is performed. In the obstructing area detection process, an obstructing area H1 is detected by detecting, from the image data, an area in which the difference between the standard focus detection information and the focus detection information in each focus detection area is higher than the threshold, that is, an area in which a subject exists at a shorter distance than the tracking subject.
On the other hand, in FIG. 18, it is determined that the pattern of the face can be fully detected and the tracking subject has reappeared. In this instance, the tracking position is updated to the reappearance position of the tracking subject A. Therefore, the tracking process of the tracking subject A can be continued, Paragraphs 0100-0102). 


With regard to Claim 19, Yoneyama discloses an image pickup device (See imaging device with a tracking apparatus, Abstract and Paragraph 0038; Figure 1), comprising: 
the image pickup control device according to claim 1 (See above rejection to claim 1); and 
a display that displays the picked-up image, wherein the image pickup device obtains the picked-up image by picking up an image of a subject (The display element 120 is, for example, a liquid crystal display (LCD). The display element 120 displays various images such as images for live view, and images recorded in the recording medium 128. The touch panel 124 is integrally formed on a display screen of the LCD 120, and detects, for example, a contact position of the user's finger or the like on the display screen. The CPU 1301 controls the display element driving circuit 122 to display a tracking frame on the display element 120. The tracking frame is displayed at the position of the tracking subject on the screen of the display element 120. For example, the subject brought into focus by the release AF may be set as a tracking subject, and the tracking frame may be displayed on this tracking subject. Paragraphs 0052-0053, 0074). 

With regard to method Claim 20 and computer program storing Claim 21, the claims correspond to device claim 1 and are rejected as discussed in the above rejection to device claim 1 (Also see Paragraphs 0003, 0008 and Claim 9). 

In regard to Claim 22, Yoneyama discloses the image pickup control device according to claim 1, wherein the at least one memory and the at least one processor further function as a display control unit configured to display the picked-up image on a display (The display element 120 is, for example, a liquid crystal display (LCD). The display element 120 displays various images such as images for live view, and images recorded in the recording medium 128. The touch panel 124 is integrally formed on a display screen of the LCD 120, and detects, for example, a contact position of the user's finger or the like on the display screen. The CPU 1301 controls the display element driving circuit 122 to display a tracking frame on the display element 120. The tracking frame is displayed at the position of the tracking subject on the screen of the display element 120. For example, the subject brought into focus by the release AF may be set as a tracking subject, and the tracking frame may be displayed on this tracking subject. Paragraphs 0052-0053, 0074).  
 
Regarding Claim 23, Yoneyama discloses the image pickup control device according to claim 1, wherein the picked-up image is an image picked up by an image pickup unit (Imaging element 114 and imaging element IF circuit 116 function as an imaging unit along with the photographic optical system 102 in picking up an image, Paragraphs 0042-0043; Figure 1);
 
With regard to Claim 24, Yoneyama discloses the image pickup control device according to claim 23, wherein the first mode is a mode in which a focus of the image pickup unit is controlled such that the subject displayed on the viewpoint region is focused, and the second mode is a mode in which the subject displayed on the viewpoint region is not focused (The subject A, while being tracked in a first mode is displayed on a viewpoint region and is continuously tracked based on the viewpoint and feature amount, Figures 13a-18; Paragraphs 0098-0104. In a mode where the tracking subject A is obstructed by obstacle D, the focus detection information to be obtained in the focus detection area C is not the focus detection information for the tracking subject A but the focus detection information for the obstacle D, Figures 13B-13C, 16-17; Paragraphs 0098, 0101-0104). 
  
Regarding Claim 25, Yoneyama discloses the image pickup control device according to claim 1, wherein the at least one memory and the at least one processor further function as a detection unit configured to detect the viewpoint region (A tracking subject setting unit which sets a tracking subject in image data obtained by imaging; a tracking subject search unit which searches for the set tracking subject by using at least one of luminance of the image data, color of the image data, a result of face detection, and a result of focus detection; an obstructing detection unit which detects that the tracking subject is obstructed; and an obstructing area detection unit which detects an obstructing area which is obstructing the tracking subject when the obstructing of the tracking subject is detected, wherein the obstructing detection unit detects that the tracking subject is obstructed by comparing a standard focus detection information which is a standard information of the tracking subject with a focus detection information obtained at a tracking position, and wherein the tracking subject search unit exclusively sets a search area around the obstructing area and searches the set search area for the tracking subject by using information different from the result of focus detection, when the obstructing of the tracking subject is detected, Claim 1). 

With regard to Claim 26, Yoneyama discloses he image pickup control device according to claim 1, wherein the at least one memory and the at least one processor further function as a second obtainment unit (Face detection circuit) configured to obtain the feature (A tracking subject setting unit which sets a tracking subject in image data obtained by imaging; a tracking subject search unit which searches for the set tracking subject by using at least one of luminance of the image data, color of the image data, a result of face detection, and a result of focus detection; an obstructing detection unit which detects that the tracking subject is obstructed; and an obstructing area detection unit which detects an obstructing area which is obstructing the tracking subject when the obstructing of the tracking subject is detected, wherein the obstructing detection unit detects that the tracking subject is obstructed by comparing a standard focus detection information which is a standard information of the tracking subject with a focus detection information obtained at a tracking position, and wherein the tracking subject search unit exclusively sets a search area around the obstructing area and searches the set search area for the tracking subject by using information different from the result of focus detection, when the obstructing of the tracking subject is detected, Claim 1 and Figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.) Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoneyama (US Pub No.: 2016/0110604A1) as applied to claim 1 above, and further in view of Gum (US Pub No.: 2013/0258167A1).

With regard to Claim 3, Yoneyama does not explicitly disclose the image pickup control device according to claim 1, wherein the feature amount includes a motion vector of an image displayed on the viewpoint region in the picked-up image. Gum teaches of an image pickup control device wherein a feature amount includes a motion vector of an image displayed on a viewpoint region in a picked-up image, (Gum teaches of methods and apparatus for autofocusing an image consider object movement or an object's color when selecting an object to focus on. In some implementations, input is received corresponding to an object color to focus on. An image is then captured with an image sensor. Objects are detecting in the image and an object is selected based on the object's color corresponding to the color to focus on. In some implementations, the image sensor may then be autofocused to bring the selected object into focus, Abstract of Gum. 
Gum teaches of a method that includes identifying one or more objects within the image, and selecting at least one of the identified objects to focus on based, at least in part, on the identified object's movement. The image sensor is then autofocused on the at least one selected object. In some implementations, the selecting at least one of the identified objects includes determining motion vectors for at least a portion of the one or more identified objects. The selecting may be based, at least in part, on the size of the motion vectors. An object to be focused on is displayed, Paragraphs 0048-0051 of Gum. It would have been obvious and well-known to one of ordinary skill in the art before the effective filing date of the claimed invention, to enable the image pickup control device of Yoneyama to have a feature amount include a motion vector of an image displayed on a viewpoint region in a picked-up image as taught by Gum, because it is useful in estimating a motion quantity of an object/feature).  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697